DETAILED ACTION
This action is responsive to claims filed 18 December 2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-10, 13, 17-18, 20-21, 24-25, and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 11,160,053, hereinafter Kim).

Re Claim 1, Kim discloses a wireless communication device (Fig. 17, description at (Dx) 33:57-60, and 35:56-59 disclose a receiver user equipment (UE1), as disclosed in associated with Figs. 1-15), comprising: 
a transceiver (Fig. 17 and Dx 35:56 – 36:4 disclose UE1 as including a transmitter and a receiver (collectively within the scope of a transceiver as described at ¶ 84 of the present application as filed)); and 
a processing circuit communicatively coupled to the transceiver (Fig. 17 and Dx 35:58 – 36:15 disclose UE1 as including a controller, which is within the scope of the claimed processor (see ¶ 86 of the present application as filed), controlling the transmitter and receiver, and appear to be connected in Fig. 17 – thus, the controller, transceiver, and receiver are disclosed as communicatively coupled), the processing circuit configured to: 
transmit via the transceiver a reservation signal to reserve one or more sidelink resources for use by another device (Dx 35:63-67 disclose UE1’s transmitter as configured to transmit information for performing the disclosed embodiments; Dx 36:23-33, Fig. 15, and Dx 28:49-57 disclose UE1 transmitting its resource allocation for a transmitting UE (UE2)); and 
receive via the transceiver a sidelink transmission from the other device on at least a portion of the one or more reserved sidelink resources (Figs. 15, 17, and Dx 29:6-26 disclose UE1 monitoring the resources it allocated to UE2 and providing a HARQ ACK to UE2 for successfully received transmissions on the allocated resources from UE2).
Re Claim 2, Kim disclose the wireless communication device of claim 1, wherein the processing circuit is further configured to: 
receive via the transceiver at least one of a sidelink resource request or sidelink traffic from the other device (Figs. 14-15, 17, Dx 33:57-30, 27:47-53, and 25:16-19 disclose UE1 receiving a resource allocation request from UE2).

Re Claim 3, Kim discloses the wireless communication device of claim 2, wherein the processing circuit configured to transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device comprises the processing circuit configured to: 
transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device in response to receiving at least one of a sidelink resource request or sidelink traffic from the other device (Figs. 14, 15, Dx 25:13-19, and 25:25-31 disclose  UE2 transmitting, via PSSCH or PSFCH, an allocation request to UE1).

Re Claim 5, Kim discloses the wireless communication device of claim 1, wherein the processing circuit configured to receive via the transceiver the sidelink transmission from the other device on at least a portion of the one or more reserved sidelink resources comprises the processing circuit configured to: 
monitor the one or more reserved sidelink resources for a sidelink transmission from the other device (Figs. 14-15 and Dx 27:1-5, 28:62 – 29:5 disclose UE1 monitoring the resources it allocated to UE2).

Re Claim 9, Kim discloses the method of wireless communication, comprising: 
transmitting a reservation signal to reserve one or more sidelink resources for use by another device (Fig. 15, Dx 28:49-57, and 36:23-33 disclose UE1 transmitting its resource allocation for a transmitting UE (UE2)); and 
receiving a sidelink transmission from the other device on at least a portion of the one or more reserved sidelink resources (Figs. 15, 17, and Dx 29:6-26 disclose UE1 monitoring the resources it allocated to UE2 and providing a HARQ ACK to UE2 for successfully received transmissions on the allocated resources from UE2).

Re Claim 10, Kim discloses the method of claim 9, wherein transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device comprises: 
transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device in response to receiving an initial sidelink transmission from the other device (Figs. 14-15, 17, Dx 33:57-30, 27:47-53, and 25:16-19 disclose UE1 receiving a resource allocation request from UE2).

Re Claim 13, Kim discloses the method of claim 9, wherein receiving a sidelink transmission from the other device on at least a portion of the one or more reserved sidelink resources comprises: 
monitoring the one or more reserved sidelink resources for a sidelink transmission from the other device (Figs. 14-15 and Dx 27:1-5, 28:62 – 29:5 disclose UE1 monitoring the resources it allocated to UE2).

Re Claim 17, Kim discloses a wireless communication device (Fig. 16 and Dx 33:57-64), comprising: 
a transceiver (Fig. 16 and Dx 33:61-64); and 
a processing circuit communicatively coupled to the transceiver (Ibid. and 33:65 – 34:8), the processing circuit configured to: 
detect via the transceiver a reservation signal from another device (Fig. 16 and Dx 34:29-41), wherein the reservation signal is configured to reserve one or more sidelink resources (Ibid.); and 
transmit via the transceiver a sidelink transmission on at least a portion of the one or more sidelink resources reserved by the other device (Dx 35:26-33).  

Re Claim 18, Kim discloses the wireless communication device of claim 17, wherein the processing circuit configured to detect via the transceiver a reservation signal from another device, wherein the reservation signal is configured to reserve one or more sidelink resources comprises the processing circuit configured to: 
transmit an initial sidelink transmission prior to detecting the reservation signal from the other device (Dx 34:9-13), the initial sidelink transmission comprising at least one of a data transmission or a sidelink resource reservation request (Ibid. – UE2 transmits a radio resource allocation request message to UE1 for sidelink transmission); and 
monitor the resource reservation signaling for the reservation signal after the initial sidelink transmission is transmitted (Dx 34:29-41 and 35:34-38).

Re Claim 20, Kim discloses the wireless communication device of claim 17, wherein the processing circuit configured to transmit via the transceiver a sidelink transmission on at least a portion of the one or more sidelink resources reserved by the other device comprises the processing circuit configured to: 
transmit via the transceiver the sidelink transmission in each of the one or more sidelink resources reserved by the other device (Dx 34:42-50 and 35:39-55 – UE2 is allocated first and second resource pools for a first transmission of data and a retransmission of the data, respectively).

Re Claim 21, Kim discloses the wireless communication device of claim 20, wherein the processing circuit configured to transmit via the transceiver the sidelink transmission in each of the one or more sidelink resources reserved by the other device comprises the processing circuit configured to: 
repeat the sidelink transmission to utilize each of the one or more sidelink resources reserved by the other device (Dx 34:42-50 and 35:39-55 – UE2 is allocated first and second resource pools for a first transmission of data and a retransmission of the data, respectively).  

Re Claim 24, Kim discloses a method of wireless communication, comprising: 
detecting a reservation signal from another device, wherein the reservation signal is configured to reserve one or more sidelink resources (Fig. 14, Dx 25:13-15, and 25:39-48); and 
transmitting a sidelink transmission on the one or more of the sidelink resources reserved by the other device (26:59-67).

Re Claim 25, Kim discloses the method of claim 24, further comprising: 
transmitting an initial sidelink transmission prior to detecting the reservation signal from the other device (Fig. 14, Dx 25:16-19, and 25:34-38), the initial sidelink transmission comprising at least one of a data transmission or a sidelink resource reservation request (Ibid.); and 
monitoring the resource reservation signaling for the reservation signal after transmitting the initial sidelink transmission (Dx 33:57-60, Fig. 16, Dx 34:29-41 and 35:34-38).

Re Claim 27, Kim discloses the method of claim 24, wherein transmitting the sidelink transmission on the one or more sidelink resources reserved by the other device comprises: 
transmitting the sidelink transmission in each of the one or more sidelink resources reserved by the other device (Fig. 14 and Dx 25:49-64).

Re Claim 28, Kim discloses the method of claim 27, wherein transmitting the sidelink transmission in each of the one or more sidelink resources reserved by the other device comprises: 
repeating the sidelink transmission to utilize each of the one or more sidelink resources reserved by the other device (Fig. 14 and Dx 25:49-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 11, 12, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 9, 17 and 24 above, and further in view of Barrett et al. (WO 2018/231748, hereinafter Barrett).

Re Claim 4, Kim discloses the wireless communication device of claim 2.
Kim may not explicitly disclose wherein: 
the received sidelink resource request or sidelink traffic from the other device further comprises a location indicator associated with the other device, and 
the processing circuit is further configured to transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device when the location indicator indicates the other device is within a range threshold.
However, in analogous art, Barrett discloses wherein:
the received sidelink resource request or sidelink traffic from the other device further comprises a location indicator associated with the other device (¶ 29 discloses that only vehicle UEs within a given geographical area are able to communicate with each other), and 
the processing circuit is further configured to transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device when the location indicator indicates the other device is within a range threshold (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Barrett to modify Kim in order to apply the disclosure of Kim to Vehicle-to-Everything (V2X) communication. Applying Kim's disclosure to V2X communication and its well-known and understood characteristics allows Kim's resource request to serve as the location indication. Since such a resource request could not be communicated unless transmitted while the transmitting vehicle UE, which is analogous to Kim's UE2, was within a "given geographical area," as disclosed in Barret, of the receiving vehicle UE, which is analogous to Kim's UE1. Thus, the request, itself, is understood to service as a location indicator, as claimed. Any allocation of resources by UE1 based on the request from UE2 must also be based on the request serving as the claimed location indicator. One would have been motivated to do this, because V2X communication is a well-known application for sidelink communication (Barrett ¶ 22).

Re Claim 11, Kim discloses the method of claim 10.
Kim may not explicitly disclose wherein the initial sidelink transmission from the other device comprises a location indicator associated with the other device.
However, in analogous art, Barrett discloses wherein the initial sidelink transmission from the other device comprises a location indicator associated with the other device (¶ 29 discloses that only vehicle UEs within a given geographical area are able to communicate with each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Barrett to modify Kim in order to apply the disclosure of Kim to Vehicle-to-Everything (V2X) communication. Applying Kim's disclosure to V2X communication and its well-known and understood characteristics allows Kim's resource request to serve as the location indication. Since such a resource request could not be communicated unless transmitted while the transmitting vehicle UE, which is analogous to Kim's UE2, was within a "given geographical area," as disclosed in Barret, of the receiving vehicle UE, which is analogous to Kim's UE1. Thus, the request, itself, is understood to service as a location indicator, as claimed. Any allocation of resources by UE1 based on the request from UE2 must also be based on the request serving as the claimed location indicator. One would have been motivated to do this, because V2X communication is a well-known application for sidelink communication (Barrett ¶ 22).

Re Claim 12, Kim discloses the method of claim 11.
Kim may not explicitly disclose wherein transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device comprises: transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device when the location indicator indicates the other device is within a range threshold.
However, in analogous art, Barrett discloses wherein transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device comprises: transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device when the location indicator indicates the other device is within a range threshold (¶ 29 discloses that only vehicle UEs within a given geographical area are able to communicate with each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Barrett to modify Kim in order to apply the disclosure of Kim to Vehicle-to-Everything (V2X) communication. Applying Kim's disclosure to V2X communication and its well-known and understood characteristics allows Kim's resource request to serve as the location indication. Since such a resource request could not be communicated unless transmitted while the transmitting vehicle UE, which is analogous to Kim's UE2, was within a "given geographical area," as disclosed in Barret, of the receiving vehicle UE, which is analogous to Kim's UE1. Thus, the request, itself, is understood to service as a location indicator, as claimed. Any allocation of resources by UE1 based on the request from UE2 must also be based on the request serving as the claimed location indicator. One would have been motivated to do this, because V2X communication is a well-known application for sidelink communication (Barrett ¶ 22).

Re Claim 19, Kim discloses the wireless communication device of claim 18.
Kim may not explicitly disclose wherein the initial sidelink transmission includes a current location of the wireless communication device.  
However, in analogous art, Barrett discloses wherein the initial sidelink transmission includes a current location of the wireless communication device (¶ 29 discloses that only vehicle UEs within a given geographical area are able to communicate with each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Barrett to modify Kim in order to apply the disclosure of Kim to Vehicle-to-Everything (V2X) communication. Applying Kim's disclosure to V2X communication and its well-known and understood characteristics allows Kim's resource request to serve as the location indication. Since such a resource request could not be communicated unless transmitted while the transmitting vehicle UE, which is analogous to Kim's UE2, was within a "given geographical area," as disclosed in Barret, of the receiving vehicle UE, which is analogous to Kim's UE1. Thus, the request, itself, is understood to service as a location indicator, as claimed. Any allocation of resources by UE1 based on the request from UE2 must also be based on the request serving as the claimed location indicator. One would have been motivated to do this, because V2X communication is a well-known application for sidelink communication (Barrett ¶ 22).

Re claim 26, Kim discloses the method of claim 25.
Kim may not explicitly disclose wherein the initial sidelink transmission further includes a location indicator configured to indicate a current location of the wireless communication device that transmits the initial sidelink transmission.
However, in analogous art, Barrett discloses wherein the initial sidelink transmission further includes a location indicator configured to indicate a current location of the wireless communication device that transmits the initial sidelink transmission (¶ 29 discloses that only vehicle UEs within a given geographical area are able to communicate with each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Barrett to modify Kim in order to apply the disclosure of Kim to Vehicle-to-Everything (V2X) communication. Applying Kim's disclosure to V2X communication and its well-known and understood characteristics allows Kim's resource request to serve as the location indication. Since such a resource request could not be communicated unless transmitted while the transmitting vehicle UE, which is analogous to Kim's UE2, was within a "given geographical area," as disclosed in Barret, of the receiving vehicle UE, which is analogous to Kim's UE1. Thus, the request, itself, is understood to service as a location indicator, as claimed. Any allocation of resources by UE1 based on the request from UE2 must also be based on the request serving as the claimed location indicator. One would have been motivated to do this, because V2X communication is a well-known application for sidelink communication (Barrett ¶ 22).

Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 5, 13, 20 and 27 above, and further in view of Ahn et al. (WO 2019/050358, hereinafter Ahn).

Re Claim 6, Kim discloses the wireless communication device of claim 5.
Kim may not explicitly disclose wherein the processing circuit is further configured to: 
power down one or more components of the transceiver during sidelink resources outside of the one or more reserved sidelink resources; and 
power up the one or more components of the transceiver to receive transmissions during the one or more reserved sidelink resources.
However, in analogous art, Ahn discloses wherein the processing circuit is further configured to: 
power down one or more components of the transceiver during sidelink resources outside of the one or more reserved sidelink resources (p. 3 ll. 5-12 disclose discontinuous reception (DRX) as a method of an Internet of Things (IOT) terminal  turning off during a DRX period – thereby limiting when receiving IoT terminal, such as Kim’s UE1, may receive transmissions; p. 15 ll. 40-42 disclose an extended DRX (eDRX) operation wherein the IoT terminal alternates between On and Off by periodically scheduling a time for monitoring); and 
power up the one or more components of the transceiver to receive transmissions during the one or more reserved sidelink resources (p. 15 ll. 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ahn to modify Kim in order to have UE1 perform a DRX method according to resources that it has scheduled for UE2 to . One would have been motivated to do this, because user equipment performing Ahn's eDRX method can improve reception rate of communication with minimized power usage (Ahn p. 5 10th ¶).

Re Claim 7, Kim discloses the wireless communication device of claim 1.
Kim may not explicitly disclose wherein the processing circuit is further configured to: 
sense a sidelink resource pool to determine resource usage prior to transmitting the reservation signal; and 
select the one or more sidelink resources based on the sensing of the sidelink resource pool.  
However, in analogous art, Ahn discloses wherein the processing circuit is further configured to: 
sense a sidelink resource pool to determine resource usage prior to transmitting the reservation signal (Fig. 3 and p. 7, 7th-8th ¶¶ discloses a terminal performing an interaction operation continuously sensing a scheduling assignment (SA) transmission pool and periodically sensing a data transmission resource pool); and 
select the one or more sidelink resources based on the sensing of the sidelink resource pool (Ibid. discloses the terminal further determining resources according to the sensing that the terminal performed on the SA transmission pool and data transmission pool).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ahn to modify Kim in order to utilize sensing on a resource pool for determining the best resources for UE1 to assign to UE2. One would have been motivated to do this, because information derived from sensing resources of a pool of candidate resources may assist in improving Quality of Service (QoS)  (Ahn p. 7, 5th and 8th ¶¶).

Re Claim 14, Kim discloses the method of claim 13.
Kim may not explicitly disclose the method further comprising: 
powering down one or more components of a transceiver during sidelink resources outside of the one or more reserved sidelink resources; and 
powering up the one or more components of the transceiver to receive transmissions during the one or more reserved sidelink resources.  
However, in analogous art, Ahn discloses:
powering down one or more components of a transceiver during sidelink resources outside of the one or more reserved sidelink resources (p. 3 ll. 5-12 disclose discontinuous reception (DRX) as a method of an Internet of Things (IOT) terminal  turning off during a DRX period – thereby limiting when receiving IoT terminal, such as Kim’s UE1, may receive transmissions; p. 15 ll. 40-42 disclose an extended DRX (eDRX) operation wherein the IoT terminal alternates between On and Off by periodically scheduling a time for monitoring); and 
powering up the one or more components of the transceiver to receive transmissions during the one or more reserved sidelink resources (p. 15 ll. 40-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ahn to modify Kim in order to have UE1 perform a DRX method according to resources that it has scheduled for UE2 to communicate with UE1. One would have been motivated to do this, because user equipment performing Ahn's eDRX method can improve reception rate of communication with minimized power usage (Ahn p. 5 10th ¶).

Re Claim 15, Kim discloses the method of claim 9.
Kim may not explicitly disclose the method further comprising: 
sensing a sidelink resource pool to determine resource usage prior to transmitting the reservation signal; and 
selecting the one or more sidelink resources based on the sensing of the sidelink resource pool.  
However, in analogous art, Ahn discloses:
sensing a sidelink resource pool to determine resource usage prior to transmitting the reservation signal (Fig. 3 and p. 7, 7th-8th ¶¶ discloses a terminal performing an interaction operation continuously sensing a scheduling assignment (SA) transmission pool and periodically sensing a data transmission resource pool); and 
selecting the one or more sidelink resources based on the sensing of the sidelink resource pool (Ibid. discloses the terminal further determining resources according to the sensing that the terminal performed on the SA transmission pool and data transmission pool).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ahn to modify Kim in order to utilize sensing on a resource pool for determining the best resources for UE1 to assign to UE2. One would have been motivated to do this, because information derived from sensing resources of a pool of candidate resources may assist in improving Quality of Service (QoS)  (Ahn p. 7, 5th and 8th ¶¶).

Claim(s) 8, 16, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 9, 17 and 24 above, and further in view of Luo et al. (US 2019/0124669).

Re Claim 8, Kim discloses the wireless communication device of claim 1.
Kim may not explicitly disclose wherein the processing circuit configured to transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device comprises the processing circuit configured to: 
transmit via the transceiver a pedestrian safety message together with the reservation signal.
However, in analogous art, Luo discloses wherein the processing circuit configured to transmit via the transceiver the reservation signal to reserve the one or more sidelink resources for use by the other device comprises the processing circuit configured to: 
transmit via the transceiver a pedestrian safety message together with the reservation signal (¶ 138 discloses V2P communication for communicating V2P traffic type information, emergency vehicle warning information and road safety service information; and ¶ 139 discloses the vehicle device transmitting the traffic information described in ¶ 138 as providing the traffic information immediately following its determination of resources to use from allocation information received from a base station).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luo to modify Kim in order to provide emergency vehicle warning information with resource reservation information from Kim's UE1 to Kim's UE2.  As cited above, Kim and Luo both disclose analogous terminals/UEs determining resource allocations and then transmitting to another device.  Kim discloses UE1 transmitting a resource allocation to UE2 in the transmission following resource determination. Luo discloses an analogous device transmitting traffic information following resource determination.  Together, Kim and Luo disclose transmitting traffic information and resource allocation information in the transmission following determination of resource allocation.  One would have been motivated to do this, because increase the speed at which vital information is shared in order to effectuate timely rescue and coordination of on-site traffic after traffic accidents (Luo ¶ 2).

Re Claim 16, Kim discloses the method of claim 9.
Kim may not explicitly disclose wherein transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device comprises: 
transmitting a pedestrian safety message together with the reservation signal.
However, in analogous art, Luo discloses wherein transmitting the reservation signal to reserve the one or more sidelink resources for use by the other device comprises: 
transmitting a pedestrian safety message together with the reservation signal (¶ 138 discloses V2P communication for communicating V2P traffic type information, emergency vehicle warning information and road safety service information; and ¶ 139 discloses the vehicle device transmitting the traffic information described in ¶ 138 as providing the traffic information immediately following its determination of resources to use from allocation information received from a base station).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luo to modify Kim in order to provide emergency vehicle warning information with resource reservation information from Kim's UE1 to Kim's UE2.  As cited above, Kim and Luo both disclose analogous terminals/UEs determining resource allocations and then transmitting to another device.  Kim discloses UE1 transmitting a resource allocation to UE2 in the transmission following resource determination. Luo discloses an analogous device transmitting traffic information following resource determination.  Together, Kim and Luo disclose transmitting traffic information and resource allocation information in the transmission following determination of resource allocation.  One would have been motivated to do this, because increase the speed at which vital information is shared in order to effectuate timely rescue and coordination of on-site traffic after traffic accidents (Luo ¶ 2).

Re Claim 23, Kim discloses the wireless communication device of claim 17.
Kim may not explicitly disclose wherein the processing circuit configured to detect via the transceiver the reservation signal from the other device comprises the processing circuit configured to: 
detect a pedestrian safety message sent in addition to the reservation signal.
However, in analogous art, Luo discloses wherein the processing circuit configured to detect via the transceiver the reservation signal from the other device comprises the processing circuit configured to:
detect a pedestrian safety message sent in addition to the reservation signal (¶ 138 discloses V2P communication for communicating V2P traffic type information, emergency vehicle warning information and road safety service information; and ¶ 139 discloses the vehicle device transmitting the traffic information described in ¶ 138 as providing the traffic information immediately following its determination of resources to use from allocation information received from a base station, wherein the vehicle device transmits the information to a pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luo to modify Kim in order to provide emergency vehicle warning information with resource reservation information from Kim's UE1 to Kim's UE2.  As cited above, Kim and Luo both disclose analogous terminals/UEs determining resource allocations and then transmitting to another device.  Kim discloses UE1 transmitting a resource allocation to UE2 in the transmission following resource determination. Luo discloses an analogous device transmitting traffic information following resource determination.  Together, Kim and Luo disclose transmitting traffic information and resource allocation information in the transmission following determination of resource allocation.  One would have been motivated to do this, because increase the speed at which vital information is shared in order to effectuate timely rescue and coordination of on-site traffic after traffic accidents (Luo ¶ 2).

Re Claim 30, Kim discloses the wireless communication device of claim 24.
Kim may not explicitly disclose wherein detecting the reservation signal from the other device further comprises: 
detecting a pedestrian safety message in addition to the reservation signal.
However, in analogous art, Luo discloses wherein detecting the reservation signal from the other device further comprises: 
detecting a pedestrian safety message in addition to the reservation signal (¶ 138 discloses V2P communication for communicating V2P traffic type information, emergency vehicle warning information and road safety service information; and ¶ 139 discloses the vehicle device transmitting the traffic information described in ¶ 138 as providing the traffic information immediately following its determination of resources to use from allocation information received from a base station, wherein the vehicle device transmits the information to a pedestrian).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luo to modify Kim in order to provide emergency vehicle warning information with resource reservation information from Kim's UE1 to Kim's UE2.  As cited above, Kim and Luo both disclose analogous terminals/UEs determining resource allocations and then transmitting to another device.  Kim discloses UE1 transmitting a resource allocation to UE2 in the transmission following resource determination. Luo discloses an analogous device transmitting traffic information following resource determination.  Together, Kim and Luo disclose transmitting traffic information and resource allocation information in the transmission following determination of resource allocation.  One would have been motivated to do this, because increase the speed at which vital information is shared in order to effectuate timely rescue and coordination of on-site traffic after traffic accidents (Luo ¶ 2).

Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 17 and 24 above, and further in view of Do et al. (US 2021/0392707, hereinafter Do).

Re Claim 22, Kim discloses the wireless communication device of claim 17.
Kim may not explicitly disclose wherein the processing circuit configured to transmit via the transceiver a sidelink transmission on at least a portion of the one or more sidelink resources reserved by the other device comprises the processing circuit configured to: 
transmit via the transceiver the sidelink transmission in one of the one or more sidelink resources reserved by the other device according to a pre-defined rule.
However, in analogous art, Do discloses wherein the processing circuit configured to transmit via the transceiver a sidelink transmission on at least a portion of the one or more sidelink resources reserved by the other device comprises the processing circuit configured to: 
transmit via the transceiver the sidelink transmission in one of the one or more sidelink resources reserved by the other device according to a pre-defined rule (¶¶ 59 and 67 disclose rules known to UE1 and UE2 for booking or unbooking reserved resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Do to modify Kim in order to provide pre-configured resource reservation retainment rules between a scheduling UE and a transmitting UE. One would have been motivated to do this, because the transmitting UE may be out of coverage, and might not otherwise have the ability to know rules that give other UEs the opportunity to use otherwise under-utilized resources for sidelink communication (Do ¶¶ 59 and 67).

Re Claim 29, Kim discloses the method of claim 24.
Kim may not explicitly disclose wherein transmitting the sidelink transmission on the one or more sidelink resources reserved by the other device comprises: 
transmitting the sidelink transmission in one of the one or more sidelink resources reserved by the other device according to a pre-defined rule.
However, in analogous art, Do discloses wherein transmitting the sidelink transmission on the one or more sidelink resources reserved by the other device comprises: 
transmitting the sidelink transmission in one of the one or more sidelink resources reserved by the other device according to a pre-defined rule (¶¶ 59 and 67 disclose rules known to UE1 and UE2 for booking or unbooking reserved resources).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Do to modify Kim in order to provide pre-configured resource reservation retainment rules between a scheduling UE and a transmitting UE. One would have been motivated to do this, because the transmitting UE may be out of coverage, and might not otherwise have the ability to know rules that give other UEs the opportunity to use otherwise under-utilized resources for sidelink communication (Do ¶¶ 59 and 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468